Citation Nr: 0933115	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-24 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to Department of Veterans Affairs 
(VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1986 to March 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 administrative decision of the 
VA Regional Office (RO) in Buffalo, New York.  In that 
decision, the RO determined that the appellant was not 
eligible for VA benefits (exclusive of health care under 
Chapter 17, Title 38, United States Code) due to the 
character of her discharge from military service in March 
1989.
In a May 2005 letter, the appellant, through her 
representative, requested an RO hearing.  She cancelled this 
request in an October 2005 letter.  In her July 2006 
substantive appeal, the appellant requested a videoconference 
hearing.  She cancelled this request in a June 2007 letter.


FINDINGS OF FACT

1.  The appellant's service was terminated by a discharge 
under other than honorable conditions.

2.  The act that led to the appellant's discharge from 
service was a minor offense and did not constitute willful 
and persistent misconduct. 


CONCLUSION OF LAW

The character of the appellant's discharge is not a bar to 
the payment of VA compensation benefits.  38 U.S.C.A. § 
101(2) (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.301(c)(3) 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating her claim and there are no further VCAA 
duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Analysis

For VA purposes, a Veteran is a person discharged or released 
from active service under conditions other than dishonorable. 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  If the former 
service member did not die in service, pension, compensation, 
or dependency and indemnity compensation is not payable 
unless the period of service on which the claim was based was 
terminated by a discharge or release under conditions other 
than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.12. 
 
A discharge or release because of the following offenses is 
considered to have been issued under dishonorable conditions: 
(1) acceptance of an undesirable discharge to escape trial by 
general court-martial; (2) mutiny or spying; (3) an offense 
involving moral turpitude, including conviction of a felony; 
(4) willful and persistent misconduct, which does not include 
discharge because of a minor offense if service was otherwise 
honest, faithful, and meritorious; and (5) homosexual acts 
involving aggravating circumstances or other factors 
affecting the performance of duty.  38 C.F.R. § 3.12(d).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  An act is willful 
misconduct where it involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  38 C.F.R. § 3.1(n).
The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3).

The appellant's service personnel records reflect that in 
March 1988, a random urine sample submitted by the appellant 
while stationed at the Pearl Harbor Naval Station tested 
positive for cocaine.  A Special Court Martial was convened 
in August 1988 and she was found guilty of violation of the 
Uniform Code of Military Justice, Article 112a for wrongful 
use of cocaine.  She was sentenced to 40 days confinement at 
hard labor, subjected to a reduction in her pay rate and 
forfeiture of a portion of her pay for 2 months; and 
discharged from service for misconduct under conditions other 
than honorable.

In January 1989, the appellant underwent a drug abuse medical 
evaluation prior to discharge.  The evaluation report 
indicates that she denied using cocaine or any other illegal 
drugs and did not feel that she had a drug problem.  The 
report noted that she may not have been psychologically 
dependent and was not physiologically dependent on drugs.  
Therefore, she was not clinically confirmed as a drug abuser.

The appellant's personnel records further reflect that she 
had average performance evaluations while in service, but was 
found to have no potential for continued service due to drug 
abuse.  There was no indication of any other instances of 
misconduct other than the August 1988 conviction for cocaine 
use.  

As reflected by her June 2007 letter, the appellant has 
continued to contend that she never willingly used any 
illegal drugs.

Given that the only evidence of misconduct by the appellant 
in service was the isolated March 1988 incident of testing 
positive for cocaine use, that she was not found to be drug 
dependent or clinically confirmed as a drug abuser, and that 
she was an average performer throughout service, the Board 
finds that the March 1988 incident constituted a minor 
offense and was not willful and persistent misconduct. 
Accordingly, the character of the appellant's discharge is 
not a bar to the payment of VA benefits.  38 C.F.R. §§ 
3.12(d)(4), 3.301(c)(3).  


ORDER

The character of the appellant's discharge from service is 
not a bar to VA benefits; the appeal is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


